Tolson, C. J. On October 31, 1958, claimant, Arcolino Egizii d/b/a Egizii Electric, filed a complaint seeking an award of $655.00 for certain work done in the office of the Court of Claims of the State of Illinois. The file in the case consists of the complaint, transcript of evidence, order waiving the filing of briefs, and the Commissioner’s Report. The matter was heard by Commissioner Billy Jones, and, from an examination of his report, it appears that the claim is proper. The Commissioner’s Report, in the following words and figures, is, therefore, adopted by this Court: “This case is a claim brought by a Springfield, Illinois electrical firm in the amount of $674.00 for the installation of certain electrical fixtures in the Court of Claims offices in the Capitol Building in Springfield, Illinois. “Claimant presented testimony that shows that he submitted a bid on May 21, 1957 in the amount of $674.00 for the installation of four — eight foot long fixtures and all accessory parts, material, and labor for the installation thereof; that the bid was accepted by respondent, the work was completed on September 10, 1957, a bill in the amount of $655.00 was submitted, which represented the original bid of $674.00 less $19.00 credit to claimant for the return of one switch, which was not used. “Claimant presented testimony to show that the work was completed, was accepted by the respondent, was done in a workmanlike manner, and that the charges therefor were reasonable. Respondent offered nothing in the matter except to bring out on cross-examination that the work had been done by claimant in a satisfactory manner, and that the charges were reasonable and still due and owing to claimant. Observation “This is a case where there is no dispute of the facts. It is obvious that services have been rendered, that respondent owes for these services, and claimant should be paid. Conclusion “The Commissioner recommends that claimant be allowed the sum of $655.00 as prayed in the complaint.” An award is, therefore, made to Arcolino Egizii d/b/a Egizii Electric in the amount of $655.00.